Reversed and Remanded and Opinion filed January 27, 2022.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-20-00199-CV

     IN THE INTEREST OF A.D.B. AND A.D.B., MINOR CHILDREN


                   On Appeal from the 308th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-52107

                                  OPINION

      Maternal grandfather and maternal step-grandmother (“Grandparents”)
appeal the trial court’s Order in Suit to Modify Parent-Child Relationship
contending the trial court abused its discretion when it did not enter judgment
based on a mediated settlement agreement signed by Grandparents, Father, and the
amicus attorney. We reverse and remand.

                                BACKGROUND

      Mother and Father married in 2008 and had two children during their
marriage. Mother and Father divorced in 2014 and were named joint managing
conservators in the final divorce decree. After the divorce, the children primarily
lived with Father and stayed with Mother the first, third, and fifth weekend of each
month.   In 2018, Mother was given temporary custody of the children after
bruising was observed on them.            Mother lived with the children at the
Grandparents’ home from July to October 2018, but then she moved in with her
boyfriend, who is a registered sex offender.         The children remained with
Grandparents until June 2019, at which time Father was awarded custody again.

      While the children still lived with Grandparents, Father filed his Original
Petition in Suit to Modify Parent-Child Relationship on August 16, 2018, seeking
to modify the final divorce decree because the circumstances had materially and
substantially changed since the divorce decree’s rendition.      Father requested,
among other things, that (1) he be appointed sole managing conservator and
Mother be appointed possessory conservator with only supervised visitation with
the children because she is living with a registered sex offender, and (2) Mother’s
child support obligations be increased.

      Mother filed an Original Emergency Petition to Modify Parent-Child
Relationship on August 16, 2018, seeking to modify the final divorce decree
because the circumstances had materially and substantially changed since the
divorce decree’s rendition in that “the minor children’s present living environment
with [Father] has endangered their physical health and/or significantly begun to
impair their emotional development.” Mother requested, among other things, that
(1) she be appointed sole managing conservator of the children, (2) Father and his
family members be denied access to the children or, alternatively, Father be
granted only supervised visitation, and (3) Father be ordered to make child support
payments and “provide medical child support.”

      Grandparents filed a Petition in Intervention in Suit to Modify Parent-Child

                                           2
Relationship on January 25, 2019, seeking, among other things, that (1) they be
appointed sole managing conservators of the children because Mother and Father
“have engaged in a history or pattern of child abuse and/or neglect,” and (2)
Mother and Father be denied access to the children or, alternatively, Father and
Mother be granted only supervised visitation. A few days later, Grandparents filed
their First Amended Petition in Intervention in Suit to Modify Parent-Child
Relationship, which is almost identical to their original petition.

      On November 1, 2019, Mother, Father, Grandparents, and the amicus
attorney attended mediation in an attempt to resolve their differences regarding the
possession of and access to the children. Mother left the mediation before an
agreement was reached. Father, Grandparents, and the amicus attorney continued
to mediate after Mother left and signed a Binding Partial Settlement Agreement.
This mediated settlement agreement (MSA) provided, among other things, as
follows:

      Conservatorship:
             The parties agree that [Father] shall have all the exclusive rights
      under Texas Family Code Section 153.132[;] rights and the issue o[f]
      whether the mother is possessory conservator and the father [is] sole
      managing conservator or both parents are joint managing conservators
      is an issue that the court will decide. Father shall have the exclusive
      right to establish the primary residence and domicile of the child in
      Harris County, Texas or counties contiguous to Harris County, Texas.
      The parties further agree that [Grandparents] shall not be named as
      conservators and shall be entitled to possession and access of the
      children as set forth herein.
      Possession of Child
            The grandparents shall have the 1st weekend of each month
      beginning on the first Friday of the month at 6:00 p.m. and ending on
      the following Sunday at 6:00 p.m. only after grandparents complete
      the HGI Counseling program that they have been attending thus far
      unsupervised. Possession shall begin November 15, 2019 at 6:00 p.m.
                                           3
Father shall surrender the children to grandparents at his residence for
pickup and grandparents shall surrender the children to father at their
residence.
      The grandparents shall also have 15 consecutive days each
summer with written notice by April 1st of each year. Father shall
surrender the children to grandparents at his residence and
grandparents shall surrender the children to father at their residence.
       The grandparents shall also have in odd years Christmas eve at
noon until Christmas day at 6:00 p.m. and in even years the day after
school recesses for Christmas at 6:00 p.m. and ending on Christmas
eve at 6:00 p.m. Father shall surrender the children to grandparents at
his residence and grandparents shall surrender the children to father at
their residence.
       The parties further agree that should mother not notify father 24
hours before her visitation that she intends to exercise her period of
possession as court ordered, father will immediately notify by text or
email grandparents who have the option to exercise mother’s period of
possession should they wish to do so (this includes weekend, mid
week and holiday/spring break as ordered by the court however for
the summer period, father shall have the first 7 consecutive days of
any missed or unused portion of mother’s summer period of
possession as ordered by the court, if any). If grandparents elect this
option, grandparents will pick up and deliver back the children at
father’s residence.
       Mother’s period of possession are not agreed upon by the
parties and shall be decided by the court.
      [Father] will have possession at all times other than as specified
herein with regard to the grandparents and father.
               *                   *                   *
ATTORNEYS FEES AND COSTS
       Each party to this mediated settlement agreement shall pay own
attorney’s fees and costs in this case. Amicus fees shall be paid as
follows: any remaining balance, father shall pay 1/3 and grandparents
shall pay 1/3 but amicus will split grandparent’s portion to half before
final entry and the remaining half after entry if grandparents need her
to.


                                   4
      OTHER:
          • Grandparents shall pay the children’s counseling and/or
            prescribed medicines that are prescribed as a result of the
            counseling sessions each month not to exceed $100.00 total per
            month (whether one child or both the total shall not exceed
            $100 per month). Father shall send proof of the uninsured
            portion paid by him to the grandparents at their address and
            grandparents shall pay said sum directly to father at his address
            within 10 days of receipt of the written proof of this uninsured
            medical expense.
          • Each party shall pay their own respective counseling expenses.
          • Each party shall take the child to any scheduled medical
            appointment or counseling session if it is scheduled during their
            respective period of possession.
          • If any periods of possession by grandparents are not exercised
            at least 50% of the time, the parties agree that this shall be
            grounds to file a motion to modify.
          • The parties agree that [Grandfather] and/or [Grandmother] shall
            have the right to consent for the children to medical and dental
            care not involving an invasive procedure and the right to
            consent to medical, dental and surgical treatment during an
            emergency involving an immediate danger to the health and
            safety of the children.
On November 7, 2019, the case proceeded to trial. Father appeared with counsel,
Mother appeared pro se, Grandparents appeared with counsel, and the amicus
attorney appeared. Before proceeding to Mother’s “case-in-chief and her request,”
Father informed the trial court that (1) the parties attended mediation but were
unable to reach an agreement with Mother, and (2) Father, Grandparents, and the
amicus attorney signed the MSA. Father asked that “to the degree possible, that
the MSA control in the rulings” and that Father “prove up the MSA and the Court
take notice of the time schedule before making a rendition on mom’s case-in-
chief.”


                                         5
       As Father testified regarding the MSA, the trial court inquired if the parties
could provide any authority that would support approval and adoption of the MSA
when one party (Mother) did not sign it. The parties could not cite any authority;
Father agreed that the MSA is his “proposed requested relief” and the amicus
attorney agreed that the MSA “is not binding on the court.” Grandparents made no
objections and remained silent. The trial court then proceeded to hear Mother’s
petition for modification of the parent-child relationship and asked her to make an
opening statement. However, Mother did not want to proceed on her petition; she
asked to only defend against Father’s request to modify, requested unsupervised
visitation with the children, and orally nonsuited her petition for modification,
which the trial court granted. The trial court then proceeded to hear Father’s
petition for modification. Father testified in trial that he had settled with
Grandparents with the MSA. Grandparents, in closing, asked the trial court to
adopt the MSA as to their claims.

       After hearing testimony from Father and Mother as well as closing
arguments from Father, Mother, Grandparents, and the amicus attorney, the trial
court, among other things, (1) refused to adopt the MSA in its entirety; (2)
appointed Father as the sole managing conservator; (3) appointed Mother as
possessory conservator entitled to supervised visitation every first, third, and fifth
Saturday of the month; (4) allowed Grandparents visitation with the children on the
fourth weekend of every month and 15 consecutive days in the summer (not to
conflict with Mother’s weekend visitation); and (5) adopted “the agreement that
the grandparents shall pay the children’s counseling and or prescribed medicines”
not to exceed $100 per month. There were no objections by the parties regarding
the trial court’s ruling.

       The trial court signed an Order in Suit to Modify Parent-Child Relationship

                                          6
on December 19, 2019, in accordance with the oral pronouncements it made at
trial. Grandparents did not file a motion for new trial to complain about the trial
court’s order and refusal to adopt the MSA. They filed a request for findings of
fact and conclusions of law on January 2, 2020, and a notice of past due findings of
fact and conclusions of law on January 23, 2020. They filed a notice of appeal on
March 6, 2020.

       Grandparents filed their Appellants’ Opening Brief on September 3, 2020,
arguing the trial court abused its discretion by refusing to enter judgment on the
MSA and asking this court to order the trial court to enter findings of fact and
conclusions of law. We issued an order in accordance with the request, and the
trial court entered findings of fact and conclusions of law on October 1, 2020.
Thereafter, Grandparents filed Appellants’ Supplemental Opening Brief.

                                           ANALYSIS

       On appeal, Grandparents argue the “trial court clearly abused [its] discretion
by refusing to enter judgment based upon the parties’ mediated settlement
agreement.” More specifically, Grandparents contend (1) they were entitled to
judgment on the MSA in its entirety because it meets the statutory requirements set
forth in Texas Family Code section 153.0071(d);1 and (2) it was an abuse of
discretion for the trial court to (a) “[o]rder some parts of the grandparent visitation
while ignoring others (in so far as they did NOT interfere with Mother’s court

       1
         Texas Family Code section 153.0071(d) provides: “A mediated settlement agreement is
binding on the parties if the agreement: (1) provides, in a prominently displayed statement that
is in boldfaced type or capital letters or underlined, that the agreement is not subject to
revocation; (2) is signed by each party to the agreement; and (3) is signed by the party’s attorney,
if any, who is present at the time the agreement is signed.” Tex. Fam. Code Ann. § 153.0071(d).
Section 153.0071(e) provides: “If a mediated settlement agreement meets the requirements of
Subsection (d), a party is entitled to judgment on the mediated settlement agreement
notwithstanding Rule 11, Texas Rules of Civil Procedure, or another rule of law.” Id. §
153.0071(e).

                                                 7
ordered visitation),” and (b) “[r]equire grandparents to comply with portions of the
MSA (paying medical expenses, counseling costs, getting some visitation dates but
not others, giving up their custody claim) while not recognizing grandparents[’]
right to the full benefit of the MSA.”

I.    Preservation

      We note that Grandparents failed to object at trial to the trial court’s ruling
adopting some portions of the MSA but refusing to adopt the MSA in its entirety.
Grandparents also failed to file a motion for new trial to apprise the trial court of
the complaints they now assert on appeal.        Nonetheless, they preserved their
complaints for appeal by filing a request for findings of fact and conclusions of
law, specifically seeking the trial court’s reasons for failing to adopt the MSA. See
Trelltex, Inc. v. Intecx, L.L.C., 494 S.W.3d 781, 785 (Tex. App.—Houston [14th
Dist.] 2016, no pet.) (“a party asserting an affirmative defense in a bench trial must
request findings in support of that defense in order to avoid waiver on appeal”); see
also Tagle v. Galvan, 155 S.W.3d 510, 516 (Tex. App.—San Antonio 2004, no
pet.) (“a properly prepared request for findings or additional findings specifically
drawing a trial court’s attention to the Harris County/Casteel problem will likely
be sufficient to preserve error”). We therefore can proceed to address the merits of
Grandparents’ assertions.

II.   Applicable Law and Standard of Review

      Texas has a policy encouraging “the peaceable resolution of disputes” and
especially disputes involving the parent-child relationship. In re Lee, 411 S.W.3d
445, 447 (Tex. 2013) (orig. proceeding). In furtherance of that policy, a trial court
may refer a suit affecting the parent-child relationship to mediation and, if an MSA
is reached, must enter a judgment on the MSA without inquiry into whether the
MSA is in the best interest of a child. See Tex. Fam. Code Ann. § 153.0071(c)-(e);
                                          8
see also In re Lee, 411 S.W.3d at 447.

         Pursuant to section 153.0071, an MSA is binding on the parties to the
agreement if it: (1) “provides, in a prominently displayed statement that is in
boldfaced type or capital letters or underlined, that the agreement is not subject to
revocation”; (2) “is signed by each party to the agreement”; and (3) “is signed by
the party’s attorney, if any, who is present at the time the agreement is signed.”
See Tex. Fam. Code Ann. § 153.0071(d).            However, section 153.0071(e-1)
provides that a court may decline to enter a judgment on an MSA if the court finds
that (1) a party to the agreement was a victim of family violence; (2) that
circumstance impaired the party’s ability to make decisions; and (3) the agreement
is not in the child’s best interest. Id. § 153.0071(e-1). For this narrow exception to
apply, all three requirements must be found by the trial court. See In re Lee, 411
S.W.3d at 453.

         Otherwise, if an MSA meets the requirements of section 153.0071(d), a
party is entitled to judgment on the MSA and a trial court generally does not have
discretion to decline to enter judgment on or deviate from an MSA. See id. at 450;
Scruggs v. Linn, 443 S.W.3d 373, 378 (Tex. App.—Houston [14th Dist.] 2014, no
pet.).    “Whether a mediated settlement agreement complies with statutory
requirements is a question of law, which we review de novo.” Betts v. Betts, No.
14-11-00267-CV, 2012 WL 2803750, at *2 (Tex. App.—Houston [14th Dist.] July
10, 2012, pet. denied) (mem. op.).


III.     Application

         We first turn to Grandparents’ argument that the trial court abused its
discretion by refusing to enter judgment based on the parties’ MSA. Grandparents
contend they were entitled to judgment on the MSA in its entirety because it

                                          9
satisfied the statutory requirements set forth in Texas Family Code section
153.0071(d). We disagree. Contrary to Grandparents’ assertion, the trial court did
not abuse its discretion in refusing to enter judgment on the MSA in its entirety
despite the fact that (1) the parties to the MSA (Father, Grandparents, and amicus
attorney) signed it; (2) the MSA was also signed by Father’s and Grandparents’
attorneys; and (3) the MSA contained a prominently displayed statement in
boldfaced, underlined, capital letters that it is not subject to revocation.

      Here, several terms and provisions of the MSA (like Mother’s time of
possession and Grandparents’ right to consent to medical and dental care) infringed
on Mother’s parental rights, and Mother did not sign the MSA and was not a party
to it. Therefore, she cannot be bound under section 153.0071 by the MSA that was
only signed by Father, Grandparents, and the amicus attorney. See Tex. Fam.
Code Ann. § 153.0071(d), (e); In re A.J.I.L., No. 14-16-00350-CV, 2016 WL
6110450, at *6 (Tex. App.—Houston [14th Dist.] Oct. 18, 2016, pet. denied)
(mem. op.) (“Here, although the MSA admitted at trial complies with the statutory
requirements of section 153.0071(d), the record is clear that Father was not a party
to the agreement. Therefore, the MSA was not binding on Father, and the trial
court was not statutorily required to carry out its terms” with regard to Father.).
We reject Grandparents’ contention that the trial court abused its discretion when it
did not adopt the entire MSA in its order to modify the parent-child relationship.

      We next address whether Grandparents were entitled to judgment on the
MSA except for those terms and provisions that infringed on Mother’s rights.
Grandparents assert that the trial court abused its discretion by incorporating some
provisions of the parties’ MSA but refusing to adopt others that also do not affect
Mother’s rights. We agree.

      Our research has yielded no case that has found section 153.0071 requires

                                           10
the court to adopt a partial MSA as the one signed by the parties in this case. Even
so, we believe that section 153.0071’s language as well as the policy of the state of
Texas encouraging “the peaceable resolution of disputes” especially those
involving the parent-child relationship support the conclusion that the present
MSA is binding on the parties who signed it and that Grandparents are entitled to
judgment on the MSA except for those terms and provisions in the MSA that
infringe on Mother’s rights. See Tex. Fam. Code Ann. § 153.0071(d), (e); In re
Lee, 411 S.W.3d at 447.

      Additionally, the parties stipulated at trial that the MSA is irrevocable and
binding on the parties to the MSA.        The trial court also acknowledged that
although the MSA is not binding on Mother, it is binding on Father, Grandparents,
“and possibly the Amicus Attorney.” “A stipulation constitutes a binding contract
between the parties and the court.” Richardson v. Mills, 514 S.W.3d 406, 419
(Tex. App.—Tyler 2017, pet. denied); Cooper v. Cochran, 288 S.W.3d 522, 535
(Tex. App.—Dallas 2009, no pet.); Houston Lighting & Power Co. v. City of
Wharton, 101 S.W.3d 633, 641 (Tex. App.—Houston [1st Dist.] 2003, pet.
denied).

      We conclude that Grandparents were not entitled to judgment on the MSA in
its entirety, but they were entitled to judgment on the MSA excluding those terms
and provisions that infringe on Mother’s rights. Because the trial court abused its
discretion by refusing to enter judgment based upon the parties’ MSA, we reverse
the trial court’s Order in Suit to Modify Parent-Child Relationship and remand the
case to the trial court to enter judgment incorporating the parties’ MSA except for
those terms and provisions that infringe on Mother’s rights.




                                         11
                                  CONCLUSION

    We reverse the trial court’s Order in Suit to Modify Parent-Child Relationship
and remand the case to the trial court to enter an order in accordance with this
court’s opinion.




                                      /s/    Meagan Hassan
                                             Justice


Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                        12